Restriction/Election


Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 




2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I Claims 1-10, are drawn to an engineered polypeptide are drawn to an engineered polynucleotide, vector, host cell and method of preparing an engineered polypeptide encoded by the engineered polynucleotide, classified in (A61K 38/00).

Group II Claims 11-15, are drawn to an engineered polynucleotide, vector, host cell and method of preparing an engineered polypeptide encoded by the engineered polynucleotide, classified in (A61K 38/00).



3.	The inventions are distinct, each from the other because of the following reasons:

	The nucleic acids of Invention II are related to the protein of Invention I by virtue of encoding same.  The DNA molecule has utility for the recombinant production of the protein in a host cell, as recited in the claims of Invention II.  Although the DNA molecule and protein are related since the DNA encodes the specifically claimed protein, they are distinct inventions because the protein product can be made by another and materially different process, such as by synthetic peptide synthesis or purification from the natural source.  Further, the DNA may be used for processes other than the production of the protein, such as nucleic acid hybridization assay.  
	

Species Election:

4.	This application contains claims directed to the following patentably distinct species of proteins and DNAs and point mutations set forth in for example, claims 1-5 (point mutations/substitutions); claim 10 (protein structures) and claim 11 (DNA structures). Upon election of one of Groups I or Il, applicant is required to elect a single protein or DNA structure with a single point mutation. The species are independent or distinct because they represent different structures and/or functions. In addition, these species are not obvious variants of each other based on the current record.



5.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. Furthermore, the inventions have acquired a separate status in the art as a separate subject for inventive effect and require independent searches. The search for each of the above inventions is not co-extensive particularly with regard to the literature search. A reference, which would anticipate the invention of one group, would not necessarily anticipate or make obvious the other group. Moreover, as to the question of burden of search, classification of subject matter is merely one indication of the burdensome nature of the search involved. Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and because of their recognized divergent subject matter,
election of a single group for examination purposes as indicated is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1). Applicant is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 6:30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652